HOLSTEIN, Chief Judge,
dissenting.
I respectfully dissent. Rule 30.05 provides in part:
Any exhibits not filed on or before the day of argument may be considered by the court as immaterial to the issues on appeal. If the case is taken under submission without oral argument, exhibits shall be filed with the clerk within five days after the case is taken under submission.
A defendant has the obligation to see to it that the record is complete, including the duty to file exhibits. State v. Richter, 647 S.W.2d 513, 520 (Mo. banc 1983); State v. Dodson, 556 S.W.2d 938, 947 (Mo.App.1977). Without Exhibit 2 the defendant has only presented a partial record of the evidence. From this partial record we know that Exhibit 2 was admitted in evidence. Its content may or may not show that defendant’s operator’s license was revoked. To find the evidence is insufficient, we must presume the contents of Exhibit 2 did not disclose that defendant’s license was revoked. I find no rule, and research discloses no case, which accords an appellant such a favorable presumption. At best, we are to treat the absent exhibit as immaterial to the issues on appeal. The court of appeals is not to presume error which the record does not affirmatively show. State v. Hendrix, 646 S.W.2d 830, 834 (Mo.App.1982). In civil cases, absence of apparently important exhibits results in a presumption that its contents are favorable to the judgment entered and not favorable to an appellant. Wykle v. Colombo, 457 S.W.2d 695, 700 (Mo.1970). The rules relating to the filing of exhibits in civil and criminal cases are almost identical. Compare Rule 30.05 with Rule 81.15.
I share the majority’s frustration with both the defendant and the state in failing to provide us with the exhibit. However, the cases cited lead me to a conclusion opposite that expressed by the majority. Accordingly, I dissent.